Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 1, 3-5, 7-12, 14-15, 17-22, 27 and 28 are presented for examination. Claims 2, 6, 13, 16, 23-26 and 29-35 are cancelled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-10, 12, 14, 18-19 and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takita et al. (US 2015/0094836).
Regarding Claim 1, Taktia discloses a system for advancing a working member with respect to a desired path relative to a workpiece (paragraph 88 for too! may overlay the indication of the current position on the design plan or cutting path. In some embodiments, the tool may overlay the indication of the current position on the map image with figure 7 element 1090 for having a cute sides that are a desired path to cut material), the system comprising: a first positioning system comprising: a frame (paragraph 89 for the first positioning system may be configured to move, adjust, or position the tool over a relatively large range -e.g., move the tool to anywhere on the work area or surface of the 
A. receive first information from the sensor (paragraph 92 for the system may include eccentrics or servomotors coupled to a frame and the cutting tool configured to adjust the position of the Cutting tool relative to the frame. Upon determining the current position of the cutting tool, the system may compare the current position with the desired position), wherein the first information is associated with a position of the frame relative to a portion of the workpiece (paragraph 92 for the system may include eccentrics or servomotors coupled to a frame and the cutting tool configured to adjust the position of the cutting tool relative to the frame. Upon determining the current position of the cutting tool, the system may compare the current position with the desired position), and a reference position of the working member is associated with the position of the frame (paragraph 121 for uses a reference lookup table to facilitate guiding the tool. For example, a reference look table may include motor coordinates related to desired Stage positions [reference positions]. In some embodiments, the system 680 may compute calculations that can be used to adjust the motors that move the stage with figure 7, element 1090 for having a position working member); 
B. determine a first target point on the desired path tool may overlay the indication of the current position on the design plan or cutting path [desired path that is part of a design plan] in some embodiments, the tool may overlay the indication of the current position on the map image. In some embodiments, the tool may overlay the indication of the current position on the map image that includes an overlay of the design plan), wherein the first target point lies ahead of the reference position with respect to advancement of the working member with respect to the desired path, and the desired path is fixed relative to the portion of the workpiece (paragraph 89 for the system can include a hybrid positioning system that includes two or more positioning systems to position a tool. Upon determining the location of the tool and a desired location for the tool, the first positioning system may be 
C. provide second information to a second positioning system (paragraph 90 for first positioning system may include a long-range, low-accuracy positioning mechanism that is configured to move, adjust or correct the position of the tool based on the design plan. The second positioning system may include a short-range, high-accuracy positioning mechanism that can move, adjust or correct the position of the tool, within a maximum range), wherein the second positioning system is operable to cause at least one actuator in a second set of actuators to move the frame in a first direction relative to the workpiece based at least in part upon the second information (paragraph 91 for the tool up to 5 inches from a current Position, but with an accuracy of 0.01 inches. In some embodiments, the hybrid positioning system may include a plurality of positioning systems that are each configured to accurately determine a location and then position the tool to within a certain distance range Such that, when the positioning systems are used together, the system can precisely determine a location and position or adjust the tool accordingly. In some embodiments, the maximum range of each subsequent positioning system may be equal to or greater than the accuracy of the previous positioning system with paragraph 169 for router mounted to a tool arm. The tool arm may be built on top of the linear stage base 706. The linear stage base 706 may move in a back and forth direction along the axis line formed by the lead screw 705 and the precision nut 707. In some embodiments, linear movement is achieved by controlling the stepper motor), and the second positioning system comprises the second set of actuators operable to move the frame relative to the workpiece (paragraph 89 for the second e.g. fine or precise positioning 
 D. control at least one actuator in the first set of actuators to move the working member toward the first target point based at least in part upon the first information (paragraph 89-90 for the first positions system being systems such as, e.g., robotic systems, remote control (controlling actuators) systems, or Global Positioning System (“GPS) enabled devices and the first positioning system may include a long-range, low-accuracy positioning mechanism that is configured to move, adjust or correct the position of the tool based on the design plan (desired target path]).

Regarding Claim 3, Taktia discloses the first set of actuators is operable to move the working member in two or more degrees of freedom (figure 7 elements 1090 and 1095 for having going both in horizontal and vertical directions with paragraph 185 for jigsaw follow the plan and rotate to the correct orientation, and made to ensure that the jigsaw was never moved perpendicular to the blade. In some embodiments, a saber saw may take the place of the jigsaw to achieve the same effect. The cutting implement may be steered by rotating the rotating stage [more degrees of freedom], and the cutting implement could be moved along the direction of cutting by moving the positioning stage [orienting the positioning stage for perpendicular cuts to avoid snapping the blade]), and the second set of actuators is operable to move the frame in at least two of the two or more degrees of freedom (paragraph 90 for maximum ranges and accuracy of the first and second positioning systems may include other range and accuracy values that facilitate systems and methods of hybrid positioning. in various embodiments, range and accuracy may refer to one-dimensional accuracy (e.g., along an X-axis), two-dimensional 
Regarding Claim 4, Taktia discloses the first set of actuators is operable to position the working member within a first two-dimensional area relative to a surface of the workpiece with the frame fixed at a first frame location relative to the workpiece (paragraph 12 for automatic correction device can be configured to adjust the position of at least one of the device, a cutting tool (working member], and a drawing tool relative to the surface of the material. The automatic correction device can include at least one of a servomechanism, eccentric, actuation mechanisms, and step per motors. The system can include a computing device communicatively coupled with the camera and the automatic correction device. The computing device can identify a design plan and relate the design plan to a map of the material with paragraph 183-185 for jigsaw follow the plan and rotate to the correct orientation, and made to ensure that the jigsaw was never moved perpendicular to the blade. In some embodiments, a saber saw may take the place of the jigsaw to achieve the same effect. The cutting implement may be steered by rotating the rotating stage [cutting in two dimensions using rotation], and the cutting imptement could be moved along the direction of cutting by moving the positioning stage [orienting the positioning stage for perpendicular Cuts to avoid snapping the blade] and tools that operate at a fixed position, the tool and software could be modified such that the plan includes one or more target points instead of a full design), and the second set of actuators is operable to position the working member within the first two-dimensional area relative to the workpiece by moving the frame with the working member fixed relative to the frame (paragraph 12 for system can include a camera coupled to the frame 
Regarding Claim 5, Taktia discloses the sensor is an image sensor, and the first information comprises image data (paragraph 86 for a user may place the tool on or near the surface of the material. Upon placing the tool on the Surface, the camera may re-scan or take an image of a portion of the Surface of the material. The image may correspond to a portion of the material that is at a location different from the cutting or drawing tool. The system may determine the location of the tool relative to the surface of the material or the design plan by comparing identifying marks in the new image with identifying marks in the map image). Regarding Claim 6, Taktia discloses the first information is based at least in part upon data from: GPS, a beacon-based positioning system, a laser-based positioning system, an ultrasound-based positioning system, or an infrared-based positioning system (paragraph 89 for having the first positioning being remote, robotic, or GPS actuators [GPS positions for first positioning system] and the second positioning tool being servo motors for more accurate positions).
Regarding Claim 7, Taktia discloses the first direction is based at least in part upon a second target point on the desired path (figure 8, elements 1070 and 1095 for showing the desired paths for Cutting out chairs for a smart router with the target shapes of all the cuts and paragraph 133 for finding a new target within the adjustment range to keep moving the device to a new target [advancing the working member]), the second target point lies ahead of the first target point with respect to advancement of the working member with respect to the desired path (paragraph 133 for second target 
Regarding Claim 8, Taktia discloses the first direction is based at least in part upon a portion of the desired path (figure 8, elements 1070 and 1095 for showing the desired paths for cutting out chairs for a smart router with the target shapes of all the cuts), and the portion of the desired path includes the second target point (paragraph 133-134 for second target by determining if a new target is within the adjust range (act 663). If there is a second target, the process may include setting the second target point as the new target [advancing to the second target point] The device may continue to move in a clockwise direction [desired path], cutting from the old target point to the new target point with plan within the adjustment range. In some embodiments, this process continues until the tool has gone through the all or part of the plan in a particular direction, such as a clockwise direction).
Regarding Claim 9, Taktia discloses the second target point is a given distance along the desired path from the first target point or the reference position (paragraph 133-134 for the determination of an optimum or desired second target may be continuous, and based on the image, or various images, detected from the camera and processed by the system. if there is no target point within range, the process includes clearing the target point (act 667) and starting at act 655 to determine whether there is a point on the plan within the adjustment range [within a given distance] with paragraph 168 for the system may identify a next target point and continue cutting along the intended path in a clock wise direction. The user may continue to pull or push the rig via the handles 106. The user may keep the intended path (a line or area) within the target range). 
Regarding Claim 10, modified Taktia discloses the first direction corresponds to a second direction described by starting at the first target point relative to the workpiece and ending at the 
Regarding Claim 12, Taktia discloses the second information comprises information that causes the at least one actuator in the second set of actuators to move the frame at a first speed along the first direction relative to the workpiece (paragraph 123 for the Smart device 681 may send instructions to power on or off or increase or reduce speed [first and second speed values] the instructions may signal when to engage the target material by, e.g., adjusting the depth of the tool [moving the workpiece and workpiece adapter in a first director using actuators controlled by a smart device] when the user is close enough to or near the desired path on the material).
Regarding Claim 14, Taktia discloses the working member moves along the desired path at a second speed relative to the workpiece (paragraph 120 for the precise location of the tool by adjusting the geo location of the stage or a moveable platform to which the tool is attached. The stage 690 may be connected to an eccentric coupled to a motor shaft. As the motor shaft moves in a circular path [desired path] the eccentric moves the stage in complex arcs and paths, a pivot may be connected to the stage and is also connected to an eccentric coupled to a second or pivot motor shaft), and the first speed is lower than the second speed (paragraph 123 for the Smart device 681 may send instructions to power on or off or increase or reduce Speed [first and second speed values where reduced speed is a lower speed) the instructions may signal when to engage the target material by, e.g., adjusting the depth of the tool [moving the workpiece and workpiece adapter in a first director using actuators controlled by a smart device] when the user is close enough to or near the desired path on the material). 




Regarding Claim 27, Taktia discloses a computer implemented method for advancing a working member with respect to a desired path relative to a workpiece (paragraph 88 for tool may overlay the indication of the current position on the design plan or cutting path. In some embodiments, the tool may overlay the indication of the current position on the map image with figure 7 element 1090 for having a cute sides that are a desired path to cut material), wherein a frame in a first positioning system is movable by a second positioning system (paragraph 91 for hybrid positioning system may include a plurality of positioning systems that are each configured to accurately determine a location and then position the tool to within a certain distance range Such that, when the positioning systems are used together, the system can precisely determine a location and position or adjust the tool accordingly), the first positioning system comprises: the frame (paragraph 89 for the first positioning system may be configured to move, adjust, or position the too! over a relatively large range e.g., move the tool to anywhere on the work area or surface of the material, but with relatively to accuracy also paragraph 92 for the system may include eccentrics or servomotors coupled to a frame [using a frame to move and position the tool] and the cutting tool configured to adjust the position of the Cutting tool relative to the frame. Upon determining the current position of the cutting tool, the system may compare the current 
A. receiving, via a sensor operatively coupled to a processor (paragraph 92 for the system may include eccentrics or servomotors coupled to a frame and the cutting tool configured to adjust the position of the cutting tool relative to the frame. Upon determining the current position of the cutting tool, the system may compare the current position with the desired position and paragraph 105 for using different types of sensors such as cameras and lasers for determining position information and giving the position information to the software), first information, wherein the first information is associated with a position of the frame relative to a portion of the workpiece (paragraph 92 for the system may include eccentrics or servomotors coupled to a frame and the cutting tool configured to 
 B. determining, by a processor, a first target point on a desired path (paragraph 88 for tool may overlay the indication of the current position on the design plan or cutting path [desired path that is part of a design plan] In some embodiments, the tool may overlay the indication of the current position on the map image. In some embodiments, the tool may overlay the indication of the current position on the map image that includes an overlay of the design plan with paragraph 116 for the camera may be attached to a drill and used to determine the position of the drill exactly relative to target drill locations specified in the design, facilitating the user to line up the drill more), wherein the first target point lies ahead of the reference position with respect to advancement of the working member with respect to the desired path, and the desired path is fixed relative to the workpiece (paragraph 89 for the system can include a hybrid positioning system that includes two or more positioning systems to position a tool. Upon determining the location of the tool and a desired location for the tool, the first positioning system may be configured to move, adjust, or position the tool over a relatively large range, e.g., move the tool to anywhere on the work area or surface of the material, but with relatively low accuracy. The second positioning system may be configured to move, adjust, or position the tool over a relatively short range with figure 7, element 1090 and1095 for showing the cuts for a chair on a desired path); 
C. providing, by a processor, second information to the second positioning system (paragraph 89 for the second -e.g. fine or precise positioning system may include positioning the tool using servo 
D. controlling, by a processor, at least one actuator in the first set of actuators to move the working member toward the first target point based at least in part upon the first information (paragraph 89-90 for the first positions system being systems such as, e.g., robotic systems, remote control [controlling actuators] systems, or Global Positioning System (“GPS) enabled devices and the first positioning system may include a long-range, low-accuracy positioning mechanism that is configured to move, adjust or correct the position of the tool based on the design plan [desired target path]).

A. receive first information from a sensor (paragraph 92 for the system may include eccentrics or servomotors coupled to a frame and the cutting tool configured to adjust the position of the cutting tool relative to the frame. Upon determining the current position of the cutting tool, the system may compare the current position with the desired position), wherein the first information is associated with a position of the frame relative to a portion of the workpiece (paragraph 92 for the system may include eccentrics or servomotors coupled to a frame and the cutting too! configured to adjust the position of the cutting tool relative to the frame. Upon determining the current position of the cutting tool, the system may compare the current position with the desired position), and the reference position of the working member is associated with the Position of the frame (paragraph 121 for uses a reference lookup table to facilitate guiding the tool. For example, a reference look table may include motor coordinates related to desired Stage positions. In some embodiments, the system 680 may compute calculations that can be used to adjust the motors that move the stage with figure 7, element 1090 for having a position working member); 
B. determine a first target point on a desired path (paragraph 88 for tool may overlay the indication of the current position on the design plan or cutting path [desired path that is part of a design plan] In some embodiments, the tool may overlay the indication of the current position on the map image. In some embodiments, the tool may overlay the indication of the current position on the map image that includes an overlay of the design plan), wherein the first target point lies ahead of the reference position with respect to advancement of the working member with respect to the desired path, and the desired path is fixed relative to the workpiece (paragraph 89 for the system can include a 
 C. provide second information to the second positioning system (paragraph 89 for the second -e.g. fine or precise positioning system may include positioning the tool using servo motors [actuators], stepper motors, actuation mechanisms, or eccentrics with paragraph 169 for controlled router system using an eccentric cam movement of a stage to control the router [second set of actuators for as a moving stage]. However, eccentric cam movement is not the only design or method that can be employed to move a tool or stage), wherein the second positioning system is operable to cause at least one actuator in the second set of actuators to move the frame in a first direction relative to the workpiece based at least in part upon the second information (paragraph 91 for the tool up to 5 inches from a current position, but with an accuracy of 0.01 inches. In some embodiments, the hybrid positioning system may include a plurality of positioning systems that are each configured to accurately determine a location and then position the tool to within a certain distance range Such that, when the positioning systems are used together, the system can precisely determine a location and position or adjust the tool accordingly. In some embodiments, the maximum range of each subsequent positioning system may be equal to or greater than the accuracy of the previous positioning system with paragraph 169 for router mounted to a tool arm. The tool arm may be built on top of the linear stage base 706. The linear stage base 706 may move in a back and forth direction along the axis line formed by the lead screw 705 and the precision nut 707. In some embodiments, linear movement is achieved by controlling the stepper motor);
.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.1	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taktia (US 2015/0094836) in view of Hull (US 2017/0210011).
Regarding Claim 11, Taktia discloses the first direction corresponds to a third direction described by starting at the adjustment region relative to the workpiece and ending at the second target point relative to the workpiece (paragraph 15 for method can move the position by adjusting at least one of a servo motor, stepper motor, and eccentric mechanism to move the position of the tool. In some embodiments, the method adjust the Z-axis position [third direction] of a tool to stop the performance of an aspect of the task on the material. For example, the method may position the tool above the Surface of the material).
 Takita does not explicitly disclose using a centroid.

Takita and Hull are analogous art. They relate to tool controller.
Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to simply substitute the tool positioning of Hull for facilitate guiding a tool with precision and flexibility of Takita for the purpose of easily  determine a location of a workpiece includes a frame attached to a robot arm, a work tool used in a manufacturing operation coupled to the frame,success rate of the timber screws in different textures (Hull. paragraph 76).

3.2 	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taktia (US 2015/0094836) in view of Tang (2011/0303427).
Regarding Claim 15, Taktia discloses the workpiece system as shown above. 
Taktia does not explicitly disclose the first speed is less than: 95 %, 90%, 75%, or 50% of the second speed. 
Tang has a power tool including a motor (abstract) and discloses the first speed is less than: 95 %, 90%, 75%, or 50% of the second speed (paragraph 76 for when the D5X50 screws are screwed into spruce (CN), the Success rate at a high speed state is 70 percent [within the specified ranges] under the condition that the second derivative is used for judgment and that the predetermined threshold value is 
Takita and Tang are analogous art. They relate to tool controller.
Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to simply substitute the tool controlling of Tang for facilitate guiding a tool with precision and flexibility of Takita for the purpose of improving (Tang, paragraph 76).

3.3	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taktia (US 2015/0094836) in view of Herbert et al. (DE 10027228).
Regarding Claim 17, Taktia discloses the instructions, when executed by at least one of the one or more processors (paragraph 220 for design plans purchased via the data processing system 2405 may be encoded such that they can only be transmitted or used by authorized users paragraph 88 for system may indicate the position on the display via an "X”, circle, dot, icon, {using instructions on a processor] or using any other indication to signal a current position of the tool -paragraph 88 for the tool may overlay the indication of the current position on the map image [instructions executed by a processor]) cause the system to perform A-D within (paragraph 220 for monthly or yearly membership to the design store allowing them to purchase and use up to a certain number of designs per time interval (possibly based on membership fee) or unlimited designs during a time interval [having a given period of time to complete a design)).
Taktia does not explicitly disclose cause the system to perform A-D within: 5 seconds, 2 seconds, 1 second, 0.5 seconds, 0.2 seconds, 0.1 seconds, 0.05 seconds, 0.02 seconds, or 0.01 seconds.
Herbert has use of tools, in particular a CNC machine tool, for milling of workpieces (page 11 desc) and discloses cause the system to perform A-D within: 5 seconds, 2 seconds, 1 second, 0.5 
 Takita and Herbert are analogous art. They relate to tool controller.
Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to simply substitute determining and/or monitoring filling of a product or the position of  Herbert for facilitate guiding a tool with precision and flexibility of Takita for the purpose of avoiding excessive downtimes (Herbert, Page 4, paragraph 5).

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taktia (US 2015/0094836) in view of Bono (US 2007/0261522).
Regarding Claim 20, Taktia discloses the second positioning system further comprising: a first stage comprising a first stage moveable relative to a first stage base (paragraph 120 for adjusting the geo location of the stage 690 or a moveable platform tool 699 is attached. The stage may be connected to an eccentric coupled to a motor shaft. As the motor shaft moves in a cir the eccentric moves the stage 690 in complex arcs and paths); a first actuator in the second set of actuators operable to move stage platform (paragraph 120 for connected to the stage and is also connected to an eccentric coupled to a second or pivot. The pivot may be configured to pull or push the stage to achieve controlled movement of the stage within a 360 degree range paragraph 160 for eccentrics may be rotated by stepper motors, which may rotate or move the stage within the frame. tn vary embodiments, the size and shape of the various eccentrics can be varied to provide larger or Smaller relative movement of tt relative to the workspace); wherein the first stage base is attachable to a first side of a rectangular table (paragraph 113 for tt includes the physical device and its attachments, and the system includes the 
Taktia does not explicitly disclose a second stage comprising a second stat moveable relative to a second stage, a second actuator in the second set of actuators operable to move the second stage plz end of the second stage base is attachable to the first stage platform, and the first positioning system is attachable to the sec platform. 
Bono has a precision tool holder for precisely positioning a single point cutting tool on 4-axis lath (abstract) and dis second stage comprising a second stage platform moveable relative to a second stage (paragraph 15-16 for a second platform Stage platform], at least two parallel flexure hinges connecting the second platform to the second base to enable and guide mr the second platform in a direction parallel to the j axis and spatial position of a tool on a B-axis platform of a four axis lathe, cc first flexure-guided stage having at least two flexure hinges capable of flexing only in an i-axis direction of an ijk orthogonal cc system which is fixed relative to the B-axis platform, for guiding the tool in a direction of the i-axis, a second flexure-guided st at least two flexure hinges capable of flexing only [second stage] in a j-axis direction of the ijk Orthogonal coordinate system, the tool in a direction of the j-axis, a third flexure-guided Stage having means for holding a tool thereon and at least one flexure capable of flexing only in a k-axis direction of an ijk orthogonal coordinate system for guiding the tool in a direction of the k-ax second actuator in the second set of actuators operable to move the second stage platform (paragraph 15 for a second platform two parallel flexure hinges [means to move the second platform] connecting the second platform to the second base to enable movement of the second platform in a direction parallel to the j axis of the ijk coordinate system with means for actuating the : platform to adjust the position), a first end of the second stage base is attachable to the first stage platform, and the first posit system is attachable to the second stage platform (paragraph 16 for tool 
Takita and Bono are analogous art. They relate to tool controller.
Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to simply substitute the tool adjustment mechanism of Bono for facilitate guiding a tool with precision and flexibility of Takita for the purpose of adjust cutting tool position in three orthogonal directions (Bono. paragraph 16).

Regarding Claim 21, modified Taktia discloses the workpiece system as shown above. Taktia does not explicitly disclose the second positioning system further comprising: a third stage comprising a third stage platform moveable relative to a third stage base, wherein the third stage base is attachable to a second side of the rectangular table, the second side is opposite the first side, and a second end of the second stage base is attachable to the third stage platform. Bono has a precision tool holder for precisely positioning a single point cutting tool on 4-axis lath (abstract) and discloses the second positioning system further comprising (paragraph 15-16 for a second platform [second stage platform], at least two parallel flexure hinges connecting the second platform to the second base to enable and guide movement of the second platform in a direction parallel to the j axis and spatial position of a tool on a B-axis platform of a four axis lathe, comprising: a first flexure-guided stage having at least two 
Takita and Bono are analogous art. They relate to tool controller.
Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to simply substitute the tool adjustment mechanism of Bono for facilitate guiding a tool with precision and flexibility of Takita for the purpose of reducing parasitic errors (Bono. paragraph 17).

Regarding Claim 22, modified Taktia discloses the second positioning system further comprising: a third actuator in the second set of actuators operable to move the third stage platform, wherein the first actuator and third actuator are driven synchronously. 
Bono has a precision tool holder for precisely positioning a single point cutting tool on 4-axis lath (abstract) and discloses the second positioning system further comprising (paragraph 15-16 for a second platform [second stage platform], at least two parallel flexure hinges connecting the second 
Takita and Bono are analogous art. They relate to tool controller.
Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to simply substitute the tool adjustment mechanism of Bono for 
Citation Pertinent prior art
4.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hilker ( US 2008/0170917A1) related to an upper and a lower cutter, axially aligned and separated by a fixed longitudinal displacement. No substantial portion of the bit extends beyond the lower end of the lower cutter. In some embodiments, the lower cutter may be configured with bottom face blades to allow the router to be used as a plunging bit.
 (US 5910894) related to dimensional stereo and/or other simpler electro-optical ranging and feature location sensors operating in real time to perform numerous measurements of location of critical features of assembly tools and the parts placed within them, to even include detection of abnormal features such as missing holes or welds.
Rivers et al. (2016/0291567) related to position correcting system, method and tool for guiding a tool during its use based on its location relative to the material being worked on. Provided is a system and tool which uses its auto correcting technology to precisely rout or cut material. The invention provides a camera which is used to track the visual features of the surface of the material being cut to build a map and locate an image on that map used to reference the location of the tool for auto-correction of the cutting path.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/              Primary Examiner, Art Unit 2119